UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-1000



FRANK THOMAS BROWN,

                                                 Plaintiff - Appellant,

           versus


THEODORE     THORNTON;   BALTIMORE   CITY   PUBLIC
SCHOOLS,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
3263-L)


Submitted:    February 5, 2002              Decided:   February 28, 2002


Before WILKINS and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Frank Thomas Brown, Appellant Pro Se. Brian K. Williams, Assistant
General Counsel, WESTINGHOUSE ELECTRIC CORPORATION, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank T. Brown appeals the district court’s order denying his

motion for appointment of counsel filed in his employment discrim-

ination action.   We dismiss the appeal for lack of jurisdiction

because the order is not appealable.     This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders.     28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2